Digitally signed by
                                                                          Reporter of Decisions
                        Illinois Official Reports                         Reason: I attest to the
                                                                          accuracy and
                                                                          integrity of this
                                                                          document
                               Appellate Court                            Date: 2016.12.20
                                                                          09:26:18 -06'00'




                   In re Jarquan B., 2016 IL App (1st) 161180



Appellate Court    In re JARQUAN B., a Minor (The People of the State of Illinois,
Caption            Petitioner-Appellee, v. Jarquan B., a Minor, Respondent-Appellant).



District & No.     First District, Second Division
                   Docket No. 1-16-1180



Filed              September 30, 2016
Rehearing denied   October 18, 2016


Decision Under     Appeal from the Circuit Court of Cook County, No. 15-JD-00085; the
Review             Hon. Stuart F. Lubin, Judge, presiding.



Judgment           Affirmed as modified.



Counsel on         Michael J. Pelletier and Darren E. Miller, of State Appellate
Appeal             Defender’s Office, of Chicago, for appellant.

                   Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Michelle Katz, and Ashlee Cuza, Assistant State’s Attorneys, of
                   counsel), for the People.



Panel              JUSTICE PIERCE delivered the judgment of the court, with opinion.
                   Justice Mason concurred in the judgment and opinion.
                   Presiding Justice Hyman concurred in part and dissented in part, with
                   opinion.
                                              OPINION

¶1       Respondent, Jarquan B., was found to be in violation of his misdemeanor probation on
     November 17, 2015, and was committed to the Department of Juvenile Justice (DJJ).
     Respondent argues the 2016 amendment to section 5-710(b)(1) of the Juvenile Court Act of
     1987 (Act), precluded the juvenile court from committing him to the DJJ for a misdemeanor
     offense. Pub. Act 99-268 (eff. Jan. 1, 2016) (amending 705 ILCS 405/5-710(1)(b)). He also
     argues that the court did not award the proper credit against his sentence for time served on
     home confinement. For the following reasons, we affirm but modify the mittimus.

¶2                                          BACKGROUND
¶3       The State filed a petition for adjudication of wardship for the offense of criminal trespass to
     a motor vehicle, a Class A misdemeanor (720 ILCS 5/21-2 (West 2014)), after respondent, a
     minor, was observed driving in a stolen vehicle on December 18, 2014. Respondent entered a
     plea of guilty on February 26, 2015, and was sentenced to 12 months’ court supervision, 30
     days stayed detention, and community service. The court informed respondent that if he
     violated the terms of his supervision, it could enter a finding of delinquency against him and
     “place [him] on probation, I can hold you in custody for up to 30 days, or I could send you to
     the Department of Corrections.” On the date of the offense the maximum sentence for a Class
     A misdemeanor was less than one year incarceration. 730 ILCS 5/5-4.5-55 (West 2014).
¶4       The State filed a motion to execute the stay of mittimus in July 2015, asking the trial court
     to hold respondent in the juvenile temporary detention center (JTDC) for leaving his
     residential placement without permission. The court entered and continued the motion to stay
     and gave respondent a chance to remain at home while on electronic home monitoring (EHM).
     Respondent violated his EHM the next day and the court ordered respondent to serve 10 days
     in JTDC. After he was released, respondent again left his placement without permission and
     was ordered to serve another 10 days in the JTDC.
¶5       On September 28, 2015, the State filed a petition alleging that respondent violated his
     supervision by leaving his residential placement. On October 13, 2015, respondent admitted to
     the petition, and the court revoked his supervision. At sentencing on November 5, 2015, the
     court sentenced respondent to six months’ probation. The court asked respondent if he
     understood that based on his admission, the court could have sentenced respondent to the DJJ
     where he could remain until he turned 21. Respondent answered that he understood.
¶6       On November 6, 2015, the State filed a supplemental petition alleging that respondent
     violated his probation because he missed school and left his residence. Respondent admitted to
     the supplemental probation violation. The matter was held over for sentencing and during this
     period respondent reportedly continued to violate the terms of his probation. The court again
     asked respondent if he was aware that based on his admission to the probation violation, he
     could be committed to the DJJ. Respondent stated that he understood.
¶7       On December 5, 2015, respondent violated his electronic monitoring and the terms of his
     probation by leaving his residential placement without permission. An arrest warrant was
     issued two days later. Respondent was arrested on the warrant on February 5, 2016.
¶8       On February 18, 2016, the probation department reported to the court that respondent’s
     probation officer had wanted to request commitment to the DJJ in November or December


                                                  -2-
       2015 but opined that the DJJ was no longer an option for respondent. While the court was
       considering possible sentences, respondent’s probation officer told the court that “the law
       changed making him [respondent] less eligible for the Department of Corrections.” The court
       stated that because respondent was placed on probation in November 2015, all sentences
       available then, including commitment to the DJJ, were possible. The court told respondent that
       if he left his placement again without permission, he would be sent to the DJJ.
¶9         In mid-March 2016, respondent again left his residential placement without permission,
       and an arrest warrant was issued resulting in respondent’s arrest about a month later. On April
       26, 2016, the juvenile court sentenced respondent to the DJJ. The court rejected defense
       counsel’s argument that the law had changed and minors could no longer be sentenced to the
       DJJ for misdemeanor adjudications. Respondent was given credit for the 67 days spent in
       detention, however, he was not given any credit for the time he was on electronic monitoring or
       home confinement. On April 28, 2016, the DJJ returned respondent to court apparently
       refusing to take custody of respondent, resulting in the court ordering its April 26 order
       committing respondent to the DJJ to stand, explaining that should the DJJ return respondent
       back to court, “the department [would] be held in contempt of court.” Respondent appealed.

¶ 10                                               ANALYSIS
¶ 11       Effective January 1, 2016, section 5-710 of the Act was amended to prohibit the
       commitment of juveniles to the DJJ for misdemeanor offenses. Pub. Act 99-268 (eff. Jan. 1,
       2016) (amending 705 ILCS 405/5-710(1)(b)). Respondent argues on appeal that on the date of
       sentencing, April 26, 2016, the juvenile court lacked the statutory authority to commit him to
       the DJJ for a violation of his misdemeanor probation.
¶ 12       Initially, the State argues that this issue is moot because respondent has served his sentence
       in the DJJ and has been released. An issue becomes moot when an actual controversy no longer
       exists and the interests of the parties no longer are in controversy. Novak v. Rathnam, 106 Ill.
2d 478, 482 (1985). If an appeal involves the validity of a sentence, and that sentence has been
       served, the appeal is rendered moot. In re Shelby R., 2013 IL 114994. However, exceptions to
       the mootness doctrine exist. Specific to this case is the public interest exception that requires
       “(1) the existence of a question of a public nature; (2) the desirability of an authoritative
       determination for the purpose of guiding public officers in the performance of their duties; and
       (3) the likelihood the question will recur.” People v. McCaskill, 298 Ill. App. 3d 260, 264
       (1998).
¶ 13       In In re Dexter L., 334 Ill. App. 3d 557, 558 (2002), this court applied the public interest
       exception to the mootness doctrine where a juvenile was found in violation of his probation
       and was ordered to be detained for 30 days in the county jail. The State argued that the appeal
       was moot because respondent had already served the 30 days. We concluded that “ ‘[t]he
       detention of a juvenile is a matter of public concern, and an authoritative determination of the
       issue will guide public officials and juvenile court judges who are likely to face the problem in
       the future.’ ” Id. (quoting People v. Clayborn, 90 Ill. App. 3d 1047, 1052 (1980)). We also
       reasoned that, due to the time constraints imposed by the Act, the issue was likely to recur with
       other minors in the future. Id. We find the same considerations outlined in In re Dexter L., to be
       relevant here.
¶ 14       Similar to in In re Dexter L., the issue presented here is a matter of public concern and an
       authoritative determination of this issue by this court will guide juvenile court judges who are

                                                   -3-
       likely to consider this issue in the near future. There are undoubtedly numerous juveniles, who
       were sentenced prior to January 1, 2016, who are currently serving a sentence of probation for
       an underlying misdemeanor offense. Those juveniles were eligible to be sentenced to the DJJ
       at the time of sentencing on their misdemeanor offense and face the potential of being
       sentenced to the DJJ if found in violation of that probation. We therefore find the public
       interest exception to the mootness doctrine applies and we will consider the merits of
       respondent’s appeal.
¶ 15       Respondent asserts the “statute” is ambiguous, without specifying what statute or the basis
       for his argument. We assume what respondent is referring to is that the language of the 2016
       amendment to section 5-710(1)(b) is ambiguous. Respondent and our dissenting colleague
       look to the legislative debates surrounding this amendment to discern the intent of the
       legislature in support of the argument that respondent’s commitment to the DJJ after January 1,
       2016, for a violation of misdemeanor probation imposed prior to January 1, 2016, is
       unauthorized.
¶ 16       Respondent argues that the juvenile court lacked the statutory authority under the Act to
       commit him to the DJJ for the misdemeanor offense of criminal trespass to vehicle because, as
       of January 1, 2016, the court no longer had the statutory authority to sentence him to the DJJ
       for a misdemeanor offense. On February 26, 2015, respondent pled guilty to criminal trespass
       to vehicle and was sentenced to supervision. On respondent’s sentencing date, section
       5-710(1)(b) of the Act authorized the commitment of a juvenile to the DJJ for a misdemeanor
       offense. 705 ILCS 405/5-710(1)(b) (West 2014). At that time, section 5-710 provided:
                     “A minor found to be guilty may be committed to the Department of Juvenile
                Justice under Section 5-750 if the minor is 13 years of age or older, provided that the
                commitment to the Department of Juvenile Justice shall be made only if a term of
                incarceration is permitted by law for adults found guilty of the offense for which the
                minor was adjudicated delinquent.” Id.
       Thereafter, effective January 1, 2016, three months before respondent was committed to the
       DJJ for a violation of misdemeanor probation, section 5-710 was amended to provide:
                     “A minor found to be guilty may be committed to the Department of Juvenile
                Justice under Section 5-750 if the minor is at least 13 years and under 20 years of age,
                provided that the commitment to the Department of Juvenile Justice shall be made only
                if a term of imprisonment in the penitentiary system of the Department of Corrections
                is permitted by law for adults found guilty of the offense for which the minor was
                adjudicated delinquent.” Pub. Act 99-268 (eff. Jan. 1, 2016) (amending 705 ILCS
                405/5-710(1)(b)).
¶ 17       The primary object of statutory construction is to give effect to the true intent of the
       legislature. Holland v. City of Chicago, 289 Ill. App. 3d 682, 685-86 (1997). “Legislative
       intent is best determined from the language of the statute itself ***.” General Motors Corp. v.
       State of Illinois Motor Vehicle Review Board, 224 Ill. 2d 1, 13 (2007). When the language of a
       statute is clear and unambiguous, it must be applied without resort to other aids of construction.
       Alternate Fuels, Inc. v. Director of the Illinois Environmental Protection Agency, 215 Ill. 2d
219, 238 (2004).
¶ 18       A statute is ambiguous if its meaning cannot be interpreted from its plain language or if it is
       capable of being understood by reasonably well-informed persons in more than one manner.
       Krohe v. City of Bloomington, 204 Ill. 2d 392, 395-96 (2003). When the language is

                                                    -4-
       unambiguous, the law is to be enforced as enacted by the legislature. Paszkowski v.
       Metropolitan Water Reclamation District of Greater Chicago, 213 Ill. 2d 1, 6 (2004).
¶ 19       We find nothing ambiguous in the amendment to section 5-710(1)(b). As amended, the
       statute clearly states that a juvenile cannot be sentenced to the DJJ unless “a term of
       imprisonment in the penitentiary system of the Department of Corrections is permitted by law
       for adults found guilty of the offense for which the minor was adjudicated delinquent.” Pub.
       Act 99-268 (eff. Jan. 1, 2016) (amending 705 ILCS 405/5-710(1)(b)). It is equally clear that
       this amended statute became effective January 1, 2016. Therefore, we find no ambiguity exists.
¶ 20       The dissent suggests that the 2016 amended section 5-710(b)(1) is ambiguous because the
       legislature did not include language addressing the temporal reach of the amended statute and
       therefore it has more than one reasonable interpretation. The dissent’s discussion of the
       legislative history of section 5-710(b)(1) is neither helpful nor required in interpreting the 2016
       amendment to section 5-710(b)(1) where the plain language of the section is clear and
       unambiguous. To adopt the position that every amended statute that fails to include express
       language as to its temporal reach is ambiguous is untenable as it would undoubtedly put every
       amended Illinois statute at risk for unnecessary attack.
¶ 21       Thus, in our view, the question is not what the straightforward language of amended
       section 5-710 means, but to which cases it should apply. In order to resolve this appeal, we
       must construe another provision of the Act. In addition to section 5-710, we must also consider
       section 5-720(4) of the Act, which governs probation violations. 705 ILCS 405/5-720(4) (West
       2014). Section 5-720(4) provides that where the court finds the minor has violated a term of
       probation the court may “impose any other sentence that was available under [s]ection 5-710 at
       the time of the initial sentence.” 705 ILCS 405/5-720(4), 5-710 (West 2014).
¶ 22       Respondent argues that after January 1, 2016, section 5-710(1)(b) and section 5-720(4) are
       in conflict such that his commitment to the DJJ was unauthorized. The dissent identifies the
       essence of a conflict based on its belief that the amendment to section 5-710(1)(b) operates to
       preclude the juvenile court from imposing a sentence that was “available at [the time] of
       sentencing.” In our view, section 5-720(4) applies because respondent was committed due to a
       finding that he violated his terms of probation and section 5-720(4) could not be more clear: a
       juvenile who violates probation may receive any other sentence “available under [s]ection
       5-710 at the time of the initial sentence” which, in respondent’s case, is commitment to the
       DJJ. (Emphasis added.) 705 ILCS 405/5-720(4) (West 2014). According to the version of
       section 5-710(1)(b) in effect at the time respondent pled guilty to criminal trespass to vehicle,
       respondent could have been committed to the DJJ for the misdemeanor offense. 705 ILCS
       405/5-710(1)(b) (West 2014). When section 5-710 was amended the legislature could have,
       but did not, amend section 5-720(4) to prohibit commitment to the DJJ for a violation of
       probation. Therefore, the juvenile court’s order committing respondent to the DJJ for a
       violation of his probation was authorized. To find otherwise would be to ignore the clear
       legislative intent expressed in section 5-720(4) of the Act. 705 ILCS 405/5-720(4) (West
       2014).
¶ 23       Where two statutes are allegedly in conflict, a court has a duty to interpret the statutes in a
       manner that avoids an inconsistency and gives effect to both statutes, where such an
       interpretation is reasonably possible. Ferguson v. McKenzie, 202 Ill. 2d 304, 311-12 (2001).
       As noted above, generally when two statutes are in conflict, the more specific should take
       precedence over the more general and the more recently enacted statute should be applied over

                                                    -5-
       the earlier enacted statute. Barragan v. Casco Design Corp., 216 Ill. 2d 435, 451 (2005).
       However, statutes must be in direct conflict to apply the more recently enacted statute over the
       earlier enacted statute. Byrne v. City of Chicago, 215 Ill. App. 3d 698, 709-10 (1991).
¶ 24        In considering whether amended section 5-710(1)(b) applies to respondent’s commitment
       for violation of his probation we find the analysis in Landgraf v. USI Film Products, 511 U.S.
244 (1994), instructive. “The Landgraf analysis consists of two steps. First, if the legislature
       has expressly prescribed the statute’s temporal reach, the expression of legislative intent must
       be given effect absent a constitutional prohibition. Second, if the statute contains no express
       provision regarding its temporal reach, the court must determine whether the new statute
       would have retroactive effect ***.” Allegis Realty Investors v. Novak, 223 Ill. 2d 318, 330-31
       (2006). However, Illinois courts will rarely need to go beyond the first step of the Landgraf
       analysis because section 4 of the Statute on Statutes (5 ILCS 70/4 (West 2014)) provides
       direction on the temporal reach of every statutory amendment. Caveney v. Bower, 207 Ill. 2d
82, 92 (2003). Section 4 states:
                “No new law shall be construed to repeal a former law, whether such former law is
                expressly repealed or not, as to any offense committed against the former law, or as to
                any act done, any penalty, forfeiture or punishment incurred, or any right accrued, or
                claim arising under the former law, or in any way whatever to affect any such offense
                or act so committed or done, or any penalty, forfeiture or punishment so incurred, or
                any right accrued, or claim arising before the new law takes effect, save only that the
                proceedings thereafter shall conform, so far as practicable, to the laws in force at the
                time of such proceeding. If any penalty, forfeiture or punishment be mitigated by any
                provisions of a new law, such provision may, by the consent of the party affected, be
                applied to any judgment pronounced after the new law takes effect.” (Emphasis added.)
                5 ILCS 70/4 (West 2014).
       Pursuant to this section, “legislative enactments can constitute a substantive change or a
       procedural change, or they can mitigate the sentence.” People v. Jackson, 2016 IL App (1st)
141448, ¶ 30 (citing People v. Gancarz, 228 Ill. 2d 312, 319, 321-22 (2008)).
¶ 25        In this case, the amendment to section 5-710(1)(b) merely mitigated the sentence to which
       respondent could be subject. Given that the amendment took effect before respondent was
       sentenced on his probation violation, section 4 of the Statute on Statutes would ordinarily
       permit him to elect to be sentenced under it. See People v. Calhoun, 377 Ill. App. 3d 662, 664
       (2007) (“ ‘[Where] any punishment is mitigated by the provisions of a new law, a defendant
       can consent to the application of the new provision if it became effective prior to his
       sentencing.’ ” (quoting People v. Land, 178 Ill. App. 3d 251, 260 (1988))).
¶ 26        But this does not end our inquiry, as we must consider this section in concert with section
       5-720(4) of the Act, which requires the court, upon a finding that the minor has violated a term
       of probation, to impose a sentence “that was available under Section 5-710 at the time of the
       initial sentence.” (Emphasis added.) 705 ILCS 405/5-720(4) (West 2014).
¶ 27        Although the parties do not recognize or address it, section 5-720(4) conflicts with section
       4 of the Statute on Statutes. While section 4 would permit respondent to take advantage of the
       mitigated sentence that amended section 5-710 provides, section 5-720(4) requires respondent
       to be sentenced under the original version of section 5-710 in effect at the time of his initial
       sentencing.


                                                   -6-
¶ 28        Where two statutes are in conflict, a court has a duty to interpret the statutes in a manner
       that avoids an inconsistency and gives effect to both statutes, where such an interpretation is
       reasonably possible. Ferguson v. McKenzie, 202 Ill. 2d 304, 311-12 (2001). Generally, the
       more specific statute should take precedence over the more general, and the more recently
       enacted statute should be applied over the earlier enacted statute. Barragan v. Casco Design
       Corp., 216 Ill. 2d 435, 451 (2005). Stated differently, the more specific statute should be
       construed as an exception to the more general one. People ex rel. Madigan v. Burge, 2014 IL
115635, ¶ 31.
¶ 29        Section 5-720(4) is certainly more specific than section 4 of the Statute on Statutes: the
       former prescribes the sentence for juvenile probation revocation (705 ILCS 5/5-720(4) (West
       2014)), while the latter generally addresses penalties and punishments for all crimes (5 ILCS
       70/4 (West 2014)). Moreover, section 5-720(4) of the Act, with an effective date of January 1,
       1999, is more recent than section 4 of the Statute on Statutes, which has an effective date of
       July 1, 1874. Thus, we construe section 5-720(4) as an exception to section 4 and conclude that
       pursuant to section 5-720(4), respondent was not entitled to be sentenced under amended
       section 5-710.
¶ 30        Here, it is undisputed that respondent pled guilty to the offense of criminal trespass to a
       vehicle in February 2015 and that criminal trespass to a vehicle is a Class A misdemeanor
       punishable by up to a year imprisonment. 705 ILCS 405/5-710(1)(b) (West 2014) (a minor
       may be committed to the DJJ only if a term of incarceration is permitted by law for adults
       found guilty of the offense for which the minor was adjudicated delinquent); 730 ILCS
       5/5-4.5-55 (West 2014). Respondent pled guilty and was sentenced to 12 months’ supervision.
       On October 13, 2015, respondent was found in violation of his supervision. On November 3,
       2015, respondent’s supervision was revoked, and he was placed on six months’ probation.
       Respondent was admonished by the juvenile court, at least twice, that a violation of his
       probation could result in his being committed to the DJJ.
¶ 31        The plain language of section 5-720(4) of the Act states that a minor found in violation of
       probation may be subjected to any sentence available at the time of his initial sentence allowed
       by section 5-710 of the Act. 705 ILCS 405/5-720(4) (West 2014). According to the version of
       section 5-710(1)(b) in effect at the time respondent pled guilty to criminal trespass to vehicle,
       respondent could have been committed to the DJJ for the misdemeanor offense. 705 ILCS
       405/5-710(1)(b) (West 2014). The amendment effective January 1, 2016, did not preclude the
       trial court from committing respondent to the DJJ for a violation of probation, as the
       amendment occurred subsequent to the date of sentencing on the original offense, February 26,
       2015. Therefore, the juvenile court’s order committing respondent to the DJJ for a violation of
       his probation was authorized. To find otherwise would be to ignore the clear legislative intent
       expressed in section 5-720(4) of the Act. 705 ILCS 405/5-720(4) (West 2014).
¶ 32        Our supreme court has stated that the law in effect at the time of the offense governs unless
       there is “ ‘an express statutory provision stating an act is to have retroactive effect.’ ” People v.
       Davis, 97 Ill. 2d 1, 23 (1983) (quoting Village of Wilsonville v. SCA Services, Inc., 86 Ill. 2d 1,
       18 (1981)). The legislature could have chosen to make the amendment to section 5-710(1)(b)
       retroactive, but chose not to do so and such a result under the facts of this case is not warranted
       under well-settled principals of statutory construction. As such, we find that the juvenile court
       properly committed respondent to the DJJ for violating his probation.


                                                     -7-
¶ 33      Respondent next argues and the State agrees that respondent should be given credit for the
       41 days that he spent on electronic monitoring. Pursuant to our authority under Illinois
       Supreme Court Rule 615(b)(1), and our ability to correct a mittimus without remand (see
       People v. Hill, 408 Ill. App. 3d 23, 31 (2011)), we correct respondent’s mittimus to reflect 41
       days of presentence credit.

¶ 34                                      CONCLUSION
¶ 35       For the foregoing reasons, we affirm the judgment of the juvenile court but correct the
       mittimus.

¶ 36      Affirmed as modified.

¶ 37       PRESIDING JUSTICE HYMAN, concurring in part and dissenting in part.
¶ 38       The Illinois legislature amended the Juvenile Court Act to preclude minors from being
       sentenced to the DJJ for misdemeanor offenses after January 1, 2016. Nonetheless, on April
       26, 2016, the circuit court sentenced Jarquan B. to the DJJ for a misdemeanor—trespass to
       vehicle (720 ILCS 5/21-2(b) (West 2014)). This sentence directly conflicts with both the
       language of the amendment and the legislature’s intent in adopting it. Thus, I respectfully
       dissent from that part of the majority’s decision affirming Jarquan’s sentence and would
       remand for resentencing.
¶ 39       Before January 1, 2016, a minor convicted of a misdemeanor could be sentenced to the
       DJJ, while an adult who committed the same offense could not be sentenced to the Department
       of Corrections. In recognition of this sentencing disparity and in an effort to reduce the number
       of juveniles in DJJ custody, as of January 1, 2016, minors would no longer be committed to the
       DJJ for misdemeanor offenses. Pub. Act 99-268 (eff. Jan. 1, 2016) (amending 705 ILCS
       405/5-710(1)(b)). Thus, a minor who is found guilty of the Class A misdemeanor of criminal
       trespass to a motor vehicle, as Jarquan was, cannot be sentenced to the DJJ. Jarquan’s case
       poses a dilemma, however, because he committed the offense before the amendment’s January
       1, 2016, effective date but was sentenced after. Does the amendment preclude the trial court
       from sentencing him to the DJJ?
¶ 40       In resolving this question, the trial court correctly looked to section 5-720(4) of the Act
       (705 ILCS 405/5-720(4) (West 2014)), which governs violations of probation. Section
       5-720(4) states, in relevant part, that if the court finds that a minor has violated a term of
       probation, the court may “impose any other sentence that was available under Section 5-710 at
       the time of the initial sentence.” Id. The trial court determined that because Jarquan admitted to
       violating his probation, it had authority to impose any sentence it could have imposed when
       Jarquan was placed on probation, including DJJ commitment. The trial court apparently saw
       no conflict between section 5-720(4) and the newly amended section 5-710. The majority
       agrees, concluding that those provisions “are not in conflict and can be read harmoniously.”
       The majority also finds “nothing ambiguous in the amendment to section 5-710(1)(b).” Supra
       ¶ 19. The majority opinion, in my view, ignores the legislature’s expressed intent and
       abandons settled rules of statutory construction.
¶ 41       As to the issue of ambiguity, the majority asserts that the legislature, in amending section
       5-710(1)(b), intended to preclude juveniles from being committed to the DJJ for misdemeanor


                                                   -8-
       offenses committed after January 1, 2016. Nothing in the amended statute expressly states that
       it only applies to offenses occurring after January 1, 2016, but the majority contends that if the
       legislature intended otherwise, it could have so stated. The majority also asserts that the
       legislature could have amended section 5-720(4) to preclude a trial court from sentencing a
       minor who violates his probation for an offense committed before January 1, 2016, from being
       sentenced to the DJJ but, again, chose not to. Thus, the majority concludes that under the plain
       language of section 5-720(4), a minor who violates his or her probation may be subject to any
       sentence available at the time of his or her initial sentence, including commitment to the DJJ.
¶ 42        As noted, the legislature did not address whether section 5-710(1)(b) apples only to
       offenses that occur after January 1, 2016, or can preclude commitment to the DJJ after the
       amendment’s effective date, regardless of when the offense occurred. The amendment’s plain
       language, when read in conjunction with section 5-720(4) of the Act, is amenable to more than
       one reasonable interpretation and both the State and Jarquan present reasonable, though
       contrary, interpretations. Our supreme court has defined a statute as “ambiguous” when “it is
       capable of being understood by reasonably well-informed persons in two or more different
       senses.” Advincula v. United Blood Services, 176 Ill. 2d 1, 18 (1996). Because the amendment
       is open to different plausible interpretations as to its application, it is ambiguous.
¶ 43        When construing a statute, our fundamental objective is to ascertain and give effect to the
       legislature’s intent, best indicated by the plain and ordinary meaning of the statutory language.
       People v. Garcia, 241 Ill. 2d 416, 421 (2011). A reviewing court also may consider the
       underlying purpose of the statute’s enactment, the evils sought to be remedied, and the
       consequences of construing the statute in one manner versus another. Id. “[T]he primacy of
       legislative intent is paramount, and all other rules of statutory construction are subordinate to
       it.” (Emphasis added.) Id. at 426; see also Boston Sand & Gravel Co. v. United States, 278 U.S.
41, 48 (1928) (plain meaning should be considered “an axiom of experience [rather] than a rule
       of law and does not preclude consideration of persuasive evidence if it exists”). As Judge
       Richard Posner reminds us, “Legislators cannot foresee and solve in advance all the problems
       that will arise in the practical administration of the statutes they enact. The judicial duty of
       statutory interpretation is not a duty merely to read; it is a duty to help the legislature achieve
       the aims that can reasonably be inferred from the statutory design, and it requires us to pay
       attention to the spirit as well as the letter of the statute.” United States v. Markgraf, 736 F.2d
1179, 1188 (7th Cir. 1984) (Posner, J., dissenting).
¶ 44        Although the majority scoffs at considering legislative history, this court has done so with
       regularity. In construing statutory language, Illinois courts consider extrinsic aids, including
       going directly to the legislative history, to resolve the ambiguity and determine legislative
       intent. People v. Whitney, 188 Ill. 2d 91, 97-98 (1999). The legislative history of the
       amendment supports a finding that the legislature intended that no juvenile be committed to the
       DJJ after the amendment’s effective date.
¶ 45        During the Senate debate, Senator Kwame Raoul stated that the amendment to section
       5-710(1)(b) is intended to “address the fact that we’re committing *** too many minors to the
       Department of Juvenile Corrections, at quite a cost to the State.” 99th Ill. Gen. Assem., Senate
       Proceedings, April 22, 2015, at 177 (statements of Senator Raoul). Senator Raoul said that the
       amendment “makes certain that we no longer commit juvenile misdemeanants to the
       Department of Juvenile Justice.” Id.


                                                    -9-
¶ 46        During the House debate, Representative Elaine Nekritz echoed Senator Raoul, stating that
       “This legislation is designed to right size our population at the Department of Juvenile Justice
       and *** better target our resources ***.” 99th Ill. Gen. Assem., House Proceedings, May 28,
       2015, at 41 (statements of Representative Nekritz). She stated that one of the amendment’s
       main goals “is to keep those juveniles who have committed misdemeanors out of DJJ.” Id.
       When asked by Representative Ron Sandack if the amendment is consistent with the
       Governor’s goal of trying to reduce prison populations, Nekritz stated, “Very much so.” 99th
       Ill. Gen. Assem., House Proceedings, May 28, 2015, at 42 (statements of Representative
       Nekritz). She also agreed that it’s an effort to “keep as many people out of the prison system[,]
       if possible,” and when asked about cost savings, stated that it was estimated the legislation
       would reduce DJJ commitments by 110 per year. 99th Ill. Gen. Assem., House Proceedings,
       May 28, 2015, at 42-43 (statements of Representatives Nekritz and Sandack).
¶ 47        These debates show that the legislature intended to reduce the DJJ population, ensure that
       juveniles are no longer committed to the DJJ for misdemeanor offenses for crimes that if
       committed as an adult would not result in commitment to the Department of Corrections, and
       save the state money. In looking to the “evils sought to be remedied” and the purposes to be
       achieved (Garcia, 241 Ill. 2d at 421), sentencing Jarquan to the DJJ for a misdemeanor after
       the effective date of the amendment undermines the amendment’s goals and fails to advance
       the legislature’s intent.
¶ 48        The Statute on Statutes (5 ILCS 70/0.01 et seq. (West 2014)) also supports a finding that
       the trial court should have followed the amended section 5-710(1)(b) in sentencing Jarquan
       rather than the pre-amendment statute. Section 4 of the Statute on Statutes states, in part, “If
       any penalty, forfeiture or punishment be mitigated by any provisions of a new law, such
       provision may, by the consent of the party affected, be applied to any judgment pronounced
       after the new law takes effect.” 5 ILCS 70/4 (West 2014). Under section 4 of the Statute on
       Statutes, legislative enactments can constitute a substantive change or a procedural change or
       can mitigate the sentence. People v. Gancarz, 228 Ill. 2d 312, 319, 321-22 (2008). And our
       supreme court has held that where a new sentencing law provides for a lesser penalty than the
       former law, the defendant is to be sentenced under the new law. People v. Zboralski, 33 Ill.
       App. 3d 912 (1975) (citing People v. Harvey, 53 Ill. 2d 585 (1973)).
¶ 49        Because I believe that the amendment to section 5-710(1)(b) precludes any minor from
       being committed to the DJJ for a misdemeanor after January 1, 2016, I disagree with the
       majority’s assertion that the amendment does not conflict with section 5-720(4). A plain
       reading of section 5-720(4) suggests that a juvenile who violates probation may receive any
       other sentence “available under section 5-710 at the time of the initial sentence,” which in
       some instances, like Jarquan’s, would presumably include commitment to the DJJ. Section
       5-710(1)(b), however, prevents a trial court from committing a juvenile to the DJJ for a
       misdemeanor offense any time after January 1, 2016. I would suggest this is the essence of a
       conflict.
¶ 50        If statutes conflict, courts have a duty to construe them in a way that gives effect to both, if
       such construction is possible. People v. Lucas, 231 Ill. 2d 169, 182 (2008). Generally, when
       two statutes are in conflict, the more specific takes precedence over the more general and the
       one enacted later should prevail, as a later expression of legislative intent. Village of Chatham
       v. County of Sangamon, 216 Ill. 2d 402, 431 (2005). Section 5-710(1)(b) was enacted after
       section 5-720(4), which was last amended in 1999. This indicates a legislative intent to exclude

                                                    - 10 -
       commitment to the DJJ for misdemeanors, when the sentence is imposed after January 1, 2016.
       Moreover, section 5-710(1)(b) is a specific provision, which prohibits a juvenile from being
       committed to the DJJ for a misdemeanor offense, while section 5-720(4) is a general provision,
       allowing a court to impose any sentence that would have been permissible when the sentence
       was first imposed. Thus, in light of the expressed legislative intent, the more specific language
       of the amendment and its recent adoption, section 5-710(1)(b) is an exception to the general
       language of section 5-720(4) and prohibits the trial court from committing Jarquan to the DJJ.
¶ 51       Moreover, and perhaps as telling, if the amendment only applies to minors who committed
       a misdemeanor after January 1, 2016, then section 5-720(4) conflicts with the plain language
       of the amendment to section 5-710(1)(b) and the legislature’s intent. The majority does not
       dispute that the legislature amended section 5-710(1)(b) to keep juveniles out of the DJJ for
       minor offenses.
¶ 52       I agree with the majority that in determining whether amended section 5-710(1)(b) applies
       to Jarquan’s sentence, the analysis in Landgraf v. USI Film Products, 511 U.S. 244 (1994), is
       instructive. I also agree that we do not need to go beyond the first step of the Landgraf analysis,
       because section 4 of the Statute on Statutes provides direction on the temporal reach of every
       statutory amendment. Caveney v. Bower, 207 Ill. 2d 82, 92 (2003). The majority concedes that
       because the amendment to section 5-710(1)(b) took effect before Jarquan was sentenced on the
       probation violation, section 4 of the Statute on Statutes “would ordinarily permit him to elect to
       be sentenced under it.” But the majority then raises an issue not addressed by the parties—an
       apparent conflict between section 4 of the Statute on Statutes and section 5-720(4) of the Act.
       Applying the rule that the more specific statute should be construed as an exception to the
       general one (People ex rel. Madigan v. Burge, 2014 IL 115635, ¶ 31), the majority concludes
       that as the more specific, section 5-720(4) is the exception to section 4 of the Statute on
       Statutes. Hence, section 5-720(4) requires Jarquan be sentenced under the version of section
       5-710(b)(1) in effect at the time of his sentencing. This extra complication not only belies the
       majority’s contention that the amendment is not ambiguous, but also the whole argument is a
       red herring.
¶ 53       The Statute on Statutes is an extrinsic aid of construction applied only if a statute is
       ambiguous; it is not part of section 5-710. Accordingly, the Statute on Statutes itself does not
       conflict with provisions of the Juvenile Justice Act. Moreover, by resorting to section 4 of the
       Statute on Statutes, the majority has, in essence, acknowledged that the temporal reach of
       amended section 5-710(1)(b), when read in conjunction with section 5-720(4), is ambiguous
       and cannot be determined by the statute’s plain language, as the majority so contends.
¶ 54       As noted, to resolve the conflict between amended section 5-710(1)(b) and section
       5-720(4), which has created ambiguity about the amendment’s temporal reach, section 4 of the
       Statute on Statutes permits Jarquan to elect to be sentenced under the amended statute. This
       interpretation not only complies with settled rules of statutory construction but, above all, it
       furthers the intent of the legislature in amending section 5-710(1)(b) to stop the practice of
       committing juveniles to the DJJ for minor offenses.
¶ 55       While the majority correctly states that statutes should be interpreted “to give effect to the
       true intent of the legislature,” the majority fails to do that very thing. Instead, the majority opts
       to ignore the amendment and the legislature’s intent by applying the prior version of section
       5-710(1)(b) to affirm Jarquan’s commitment to the DJJ for a misdemeanor. This conflicts with
       the legislature’s intent, as evidenced by the legislative history of amended section 5-710(1)(b),

                                                    - 11 -
       including making sure that minors are no longer committed to the DJJ for misdemeanor
       offenses that would not result in imprisonment if they were adults.
¶ 56       I would reverse Jarquan’s sentence and remand for a new sentencing hearing.




                                            - 12 -